Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 1 of 12 PageID 139



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

ALICIA DOMINGUEZ, on her own                   Case No. 6:18-cv-01656-Orl-ADTBS
behalf and on behalf of those similarly
situated,
      Plaintiff,
vs.

TRUE HELP SERVICES, INC., a
Florida Profit Corporation,
      Defendant.
_____________________________________/

    DEFENDANT’S MOTION FOR JOINDER OF INDISPENSABLE PARTY
             PURSUANT TO RULE 19 Fed. R. Civ. Proc.

      DEFENDANT, True Help Services, Inc., (henceforth “True Help”) by and

through the undersigned counsel and hereby moves this Court for entry of an Order

directing the joinder of the Florida Agency for Health Care Administration (“AHCA”)

as an indispensable party to this action, on the following grounds:

                          I. SUMMARY OF ARGUMENT

      The Defendant, True Help, is a Florida for profit corporation engaged in

providing health care services in the state of Florida. It has been sued in this action

under the premise the plaintiff is entitled to compensation under the Federal Labor

Standard Act (“FLSA”). In contrast, the record will show that the services rendered

by the plaintiff are the product of funds allocated by AHCA for developmentally

disabled Floridians. The compensation paid for these services is statutorily

established and limited by the Florida Health Department authorities, and the


                                           1
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 2 of 12 PageID 140



defendant merely served as a conduit to the said agency.

      The funds allocated for each developmentally disabled recipient are

established by the AHCA based on its evaluation of each recipient’s needs. Under

Florida law the defendant cannot deviate from the mandatory and published fees.

Any deviation from the established fees can only be authorized by AHCA. Thus, any

additional compensation awarded to the plaintiff falls beyond the legal authority of

the defendant. In fact, any attempt to bill and pay fees beyond what is budgeted

and allocated by the state Agency, is tantamount to Medicaid Fraud.

      Accordingly, True Help submits that under Rule 19 of the Federal Rules of

Civil Procedure, the Florida Agency for Health Care Administration is an

Indispensable Party to this action. It is the Defendant’s position that the absence of

such party would materially reduce the likely-hood that the Court can provide justice

for those already part of this litigation and may be detrimental to those non-party

themselves.

                                 II ARGUMENT

      1.      Factual Background:

      True Help is a Florida for-profit corporation engaged in providing home health

care services to disabled persons within the State of Florida. In addition to the direct

health care services provided, True Help is also authorized to act in a representative

capacity as an agent of the Florida Agency for Health Care Administration (AHCA),

specifically the Florida Agency for Disabled Persons (“APD”).



                                           2
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 3 of 12 PageID 141



      Because the authority to provide medicaid benefits in the state of Florida is

solely vested in the state health care agency, certain medicaid programs require

written authorization by the said Agency to delegate its authority to private entities

to provide certain services to medicaid recipients. One of these Medicaid programs

is known as the Florida Medicaid’s Waiver Development Disabilities Program.

This program is authorized under section 1915© of the Social Security Act and

governed by Title 42 CFR, Parts 440 and 441.           The Budget W aiver program

provides home and community-based support and services to eligible persons with

developmental disabilities living at home or in home-like settings.

      The Agency for Persons with Disabilities(“APD”) is responsible for the day-to-

day operation of the Budget W aiver Program.         The system utilized by APD in

allocating a budget for each recipient is based on the specific needs of each

recipient,   memorialized in a written service authorization.            The service

authorizations include the total amount of units or dollar amount for which the service

authorization is approved, the duration, frequency, intensity and scope. The W aiver

services that are approved by APD are unique to each developmentally disabled

recipient and are spelled out in the recipient’s approved cost plan.

      Because of the considerable volume of eligible recipients in the state of

Florida, APD contracts business organizations to provide waiver services, and True

Help serves the APD as one of those Agencies. To become empowered to serve

as an “Agency” providing waiver services, True Help must have written authorization



                                           3
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 4 of 12 PageID 142



from the APD which is memorialized in an instrument entitled “Medicaid W aiver

Services Agreement.” A copy of the said agreement is attached hereto as Exhibit

A and incorporated by reference herein. Under the agreement, True Help is legally

bound to fully comply with the Medicaid Provider Handbook, including the total

amount of units, or dollar amounts, for which each recipient is approved.

      True Help in turn, subcontracts with providers, such as the plaintiff, to provide

waiver services to certain disabled individual. Each subcontractor, including the

plaintiff, must also be certified by APD to provide the services to the developmentally

disabled recipients. These are the circumstances under which the plaintiff was

contracted by True Help to provide personal support, respite care, life skill

Development Level 1 Companion, Level 2, supported living coaching and personal

care services. The plaintiff was contracted by virtue of a Service Agreement by and

between True Help Services, Inc., and the plaintiff, Alicia Dominguez. A copy of the

agreement is attached hereto as Exhibit B and incorporated by reference herein.

      The agreement between the parties to this action is quite clear in that the

plaintiff agreed to be bound by the 2015-2016 independent contractor Fee schedule,

which limits the compensation for services to the recipient to a flat fee of $150.00 flat

fee for a 24 hour availability period. True Help’s billing for these services is limited

to a total of $180.00 per a 24 hour period, which means that the plaintiff, received

83% of the service authorization amount allocated and budgeted for each

developmentally disabled recipient. The $30.00 remainder is the fee True Help



                                            4
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 5 of 12 PageID 143



receives as payment for coordinating the services and invoicing APD for the services

rendered to the recipients. Simply stated, True Help is a the conduit to compensate

the plaintiff’s work as an independent contractor.

      A perusal of the agreement include the contractual and legal limitations that

restrict (Defendant’s discretion) or (the discretion, if any accorded to the Defendant).

First, the State Agency has waived or (relinquished/assigned or delegated) its

authority to provide these services and True Help is only authorized to act as an

agent of the said State Agency. True Help is limited by the budget limitations

imposed by the Florida Department of Health; i.e., AHCA and APD.                 These

budgetary limitations are the product of the Agency’s review and analysis of the

developmentally disabled recipients’ specific needs to be supplied by the Agency.

      Each disabled recipient must be evaluated and approved by the Agency for

Persons with Disability, pursuant to which, the Agency will ascertain the extent of

support each recipient needs and will be provided. Once evaluated, the APD will

establish a budget for each recipient which limits the amounts that can be invoiced

to APD by True Help. The provider assigned to the recipient is bound by the same

monetary limitations that are listed in the published fee schedules..

      In this case in particular, the recipients were limited to 30 units which for

purposes of the services that they were approved, each unit (equates) or is a daily

rate equivalent of 24 hours of specific services to be provided to two specific

recipients. The two recipients in question were authorized by the Agency, and were



                                           5
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 6 of 12 PageID 144



allocated a total budget of $180.00 per day ($90.00 each), of which only $150.00

were paid to the Plaintiff. The services provided to the recipients are subject to the

terms and conditions of the Service and Authorization Agreement issued by APD.

Copies of the Service Authorization Forms are attached hereto as Exhibit C

incorporated by reference herein.

      True Help is called upon to monitor the services provided by each

subcontractor (the Plaintiff) to ensure that he/she is operating in accordance with the

budgetary restraints imposed by the Florida Health Department. True Help is also

called upon to invoice APD for services rendered by each provider. The

subcontractor is required is required to generate a daily attendance log, identifying

the recipient by name, the particular service provided and the dates on which the

services were provided. Examples of the Developmental Disability support plan are

attached hereto as composite Exhibit D

      True Help is then called upon to utilize the daily logs generated by the Plaintiff,

to invoice APD for services rendered.       In consideration of the coordination and

billing services provided by True Help, it is paid $30.00 per day for services rendered

to each disabled recipient, which is approximately 28% of the amount previously

authorized by APD. Hence, True Help does not have the legal authority to invoice

amounts in excess or beyond those budgeted and approved by APD for each

recipient. In fact, invoicing APD in excess of the budgetary restraints imposed by

the agreement would be tantamount to Medicaid fraud.



                                           6
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 7 of 12 PageID 145



      Plaintiff in this action is seeking compensation beyond the amount authorized

in the budget allocation of the recipient under the premise that True Help is

“knowingly, willfully, or with reckless disregard carried out its illegal pattern of

procedure of failing to pay proper overtime”. Because the sums allocated to each

disabled recipient, based on a needs analysis of APD, True Help does not have the

legal authority to provide compensation beyond what has been approved by APD for

each recipients.   Thus, the absence of the State Agency in this litigation will

materially reduce the likely-hood that this Court could provide justice for the parties

already in the action.

      In fact, the amounts demanded by the plaintiff exceed by far the total sums

budgeted for each recipient, which can only be authorized by AHCA and/or APD. In

the event this court were to find that the plaintiff is entitled to additional

compensation for services rendered to the developmentally disabled recipients, such

additional compensation must be authorized by the state Agency empowered by law

to establish and implement the program in question.

      2.     Applicable Law:

      It is well settled in this jurisdiction that the joinder of an indispensable party is

mandated when in that party’s absence, the court cannot accord complete relief

upon existing parties. (Rule 19 Fed. R. Civ. Proc). An absent party is “necessary”

when, inter alia, the party “claims an interest relating to the subject matter of the

action” and is so situated that disposing of the action without joining the absentee



                                            7
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 8 of 12 PageID 146



will (I) “as a practical matter impair or impede the person’s ability to protect the

interest” or (ii) “leave an existing party subject to substantial risk of incurring double,

multiple, or otherwise inconsistent obligations of interest” Fed. R. Civ. P. 19(a) (1)

(B).

       The compulsory joinder rule requires considering certain factors. (1) whether

the absentee is a “necessary” party under Rule 19(a) for just adjudication, (2)

whether the joinder of a “necessary” party is feasible, and (3) if such joinder is not

feasible, whether, “in equity and good conscience, the action should proceed among

the existing parties or should be dismissed” i.e., whether the parties are

indispensable to the action. Fed. R. Civ. P. 19(a) & (b). This rule requires a two-fold

analysis. “First, the court must ascertain under the standards of Rule 19(a) whether

the person in question is one who should be joined if feasible”.

       If the person should be joined but cannot be (because, for example, joinder

would divest the court of jurisdiction) then the court must inquire whether, applying

the factors enumerated in Rule 19 (b), the litigation may continue” Challenge

Homes, Inc. Greater Naples Care Ctr. Inc. 669 F. 2d. 667,669 (11 th Cir.1982)

“Compulsory joinder is... mandated when plaintiff’s interest in structuring its own

case is outweighed by the risk of harm resulting from one of the three factor

identified in Rule 19(a); (1) impossibility of complete relief; (2) potential prejudice to

the absent party; or (3) potential prejudice to existing litigants” Alfa Life Inc. Corp.

V. Advantage Consulting Grp. Inc., 236 F.D.R. 570, 571 (M.D. Ala. 2006)



                                             8
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 9 of 12 PageID 147



       In determining whether a person or entity should be joined is feasible under

Rule 19(a) “pragmatic concerns, especially the effect on the parties and the litigation,

control” (Challenge Homes, 669 F. 2d. 669). In proceeding with its inquiry, into both

necessity and indispensability, the court should keep in mind the policies underlying

Rule 19, “including the public interest in preventing multiple and repetitive litigation,

the interest of the present parties in obtaining complete and effective relief in a single

action and the interest absentees in avoiding the possible prejudicial effect of

deciding a case without them.” Action Co.v. Backman Foods, Inc. 668 F. 2d. 76,78

(1st . Cir. 1982)

       3.     Why Joinder is Essential:

       This whole litigation stems from the implementation of the Medicaid W aiver

Program intended to serve and assist developmentally disabled Floridians. The

Program was established and managed by the Florida Agency for Healthcare

(AHCA) through the Agency for Persons W ith Disabilities (APD). W hether each

beneficiary is entitled to the services provided by the Agency, this is a determination

made by the Agency itself. The amount of services to be provided to each recipient

is also determined by the Agency upon an evaluation              of the needs of each

beneficiary. The amount of services to be given to each recipient is also evaluated

by the Agency for Persons with Disability itself. The amount of services to be

provided each recipient is also evaluated by the Agency.

       In addition, the fees to be paid for services provided to each developmentally



                                            9
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 10 of 12 PageID 148



 disabled beneficiary, depends on the evaluation of the recipients needs by the State

 Agency in order to issue the Approved Services Authorization. W hile the evaluations

 and authorizations are completed by the State Agency, the rates to be paid to the

 conduits for the services rendered by the plaintiff, an independent contractor, to the

 disabled are established by AHCA and implemented by APD. Defendant does not

 have any input on the amount to be paid for the services provided to the

 developmentally disabled. In fact, True Help is authorized to provide these services

 based on the delegated authority it is conferred by the Agency/Principal Relationship

 memorialized in the “Medicaid W aiver Services Agreement” (Exhibit A).

       But for the delegated authority provided to True Help, by APD, True Help

 would not have the legal authority to coordinate and to invoice the services rendered

 by the Plaintiff. In fact, the Plaintiff herself, is subject to the State Agency’s rules.

 The fees are published and scheduled by the Agency and are subject to the Florida

 Medicaid Provider Handbook. A copy of the Services Agreement entered into by the

 Plaintiff and True Help is attached herewith as Exhibit “B” and incorporated by

 reference herein. Hence, any deviation of the fees scheduled established by the

 State Agency, can only be authorized by the Agency itself and is beyond the

 statutory authority afforded to True Help. AHCA is the only entity with authority to

 deviate from the published fees without whom a complete adjudication from this

 action is not pragmatic.     Moreover, a ruling that the Plaintiff is entitled to

 compensation beyond the statutory fees established by the Agency could



                                            10
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 11 of 12 PageID 149



 adversely affect the thousands of developmentally disabled Floridians

 impacted by this lawsuit.

       4.     Conference With Counsel:

       In compliance with local rules the undersigned counsel have conferred with

 counsel to the plaintiff prior to the filing of this motion and memorandum of law. No

 agreement has been reached on the joinder issue and it is the consensus of the

 parties that the legal dispute should be brought before this court for resolution.

                 III. CONCLUSION AND PRAYER FOR RELIEF:

       IN VIEW OF THE FOREGOING, Defendant, True Help Services, Inc.,

 respectfully prays for entry of an Order directing the Joinder of the Florida Agency

 for Health Administration, through its duly authorized representative, and grant any

 additional relief this Honorable Court may deem just and proper.

       Respectfully submitted this     30th        of May, 2019.

                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I have electronically filed the foregoing with the
 Clerk of the Court by using CM/ECF system which will send a notice of electronic
 filing to Kimberly De Arcangelis, Esq., Morgan & Morgan, PA, 20 N Orange Ave., 14 th
 Floor, Orlando, FL 32802-4979 via kimd@forthepeople.com this 30 th of May,
 2019.
                                               L.A. Gonzalez Law Offices, P.A.
                                               37 N. Orange Avenue, Suite 500
                                               Orlando, FL 32801
                                               Tel. No. (407) 649-8389
                                               Fax. No. (407) 649-7598

                                                   s/Luis A. Gonzalez
                                                   Luis A. Gonzalez, Esq.
                                                   FL Bar No.: 945943
                                                   laglawservice@gmail.com
                                                   Counsel for Defendant


                                              11
Case 6:18-cv-01656-PGB-EJK Document 23 Filed 05/30/19 Page 12 of 12 PageID 150



                                           Law Office of
                                           Carlos A. Perez-Irizarry, P.A.
                                           37 N. Orange Avenue, Suite 500
                                           Orlando, FL 32801

                                           s/Carlos A. Perez-Irizarry
                                           Carlos A. Perez-Irizarry, Esq.
                                           FL Bar No.: 861251
                                           Carlos@capilawpa.com
                                           Tel. No. (407) 210-2400
                                           Co-Counsel to Defendant




                                      12
